Shanahan, J.,
concurring.
Concerning voluntariness necessary for constitutional admissibility of a criminal defendant’s confession or inculpatory statement, the U.S. Supreme Court observed in Culombe v. Connecticut, 367 U.S. 568, 602, 81 S. Ct. 1860, 6 L. Ed. 2d 1037 (1961):
The ultimate test remains that which has been the only clearly established test in Anglo-American courts for two hundred years: the test of voluntariness. Is the confession the product of an essentially free and unconstrained choice by its maker? If it is, if he has willed to confess, it may be used against him. If it is not, if his will has been overborne and his capacity for self-determination critically impaired, the use of his confession offends due process.
*494Accord, Schneckloth v. Bustamonte, 412 U.S. 218, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973); State v. Bodtke, 219 Neb. 504, 363 N.W.2d 917 (1985). Also, as expressed in Miller v. Fenton, 474 U.S. 104, 109-10, 106 S. Ct. 445, 88 L. Ed. 2d 405 (1985):
This Court has long held that certain interrogation techniques, either in isolation or as applied to the unique characteristics of a particular suspect, are so offensive to a civilized system of justice that they must be condemned under the Due Process Clause of the Fourteenth Amendment. . . . Although these decisions framed the legal inquiry in a variety of different ways, usually through the “convenient shorthand” of asking whether the confession was “involuntary,” Blackburn v. Alabama, 361 U.S. 199, 207 [80 S. Ct. 274, 4 L. Ed. 2d 242] (1960), the Court’s analysis has consistently been animated by the view that “ours is an accusatorial and not an inquisitorial system,” Rogers v. Richmond, 365 U.S. 534, 541 [81 S. Ct. 735, 5 L. Ed. 2d 760] (1961), and that, accordingly, tactics for eliciting inculpatory statements must fall within the broad constitutional boundaries imposed by the Fourteenth Amendment’s guarantee of fundamental fairness.
Since the other members of this court have expressed dichotomous opinions regarding constitutional admissibility of Haynie’s statements, the record in Haynie’s case seems to be a good starting point for any analysis.
Before Haynie’s arrest, Omaha police had been investigating a series of 13 robberies during the fall of 1989. Police reports on those robberies contained eyewitnesses’ meticulous descriptions of the robber, who “had a red [bloodshot] eye and used the same type of cover over his hand [for concealment of a weapon] to do the robberies ...” Witness accounts supplied a “[p]hysical description of [the robber], his height, and his weight and age.” When Haynie was brought to the police station for interrogation, the interrogating officer administered the Miranda warning or admonition and, at commencement of the interview, said that “[Haynie] was the one responsible for [the robberies], given the physical description of the suspect and the red eye of the suspect, which [Haynie] had at that time.” The *495officer proceeded to interrogate Haynie and, in the course of the interrogation, told Haynie that the officer “would make a report and indicate that [Haynie] talked to us freely, without any hesitation, and that would probably be taken into consideration on how many cases they filed on him.” The interrogating officer expressly denied telling Haynie that “it would go easier on him if he cooperated” and also denied stating that “if [Haynie] cooperated . . . there might be less charges filed against him.” In the course of the interrogation, Haynie admitted committing at least 11 robberies which had been investigated by Omaha police. Seven of those investigated robberies were the bases for charges on which Haynie was eventually tried and convicted. Haynie offered no evidence on voluntariness of his statements made during the interrogation. Among its conclusions, the district court found that Haynie’s inculpatory statements were voluntary and, consequently, were admissible evidence on the question of Haynie’s guilt for the robberies charged.
Regarding requisite voluntariness for constitutional admissibility of a defendant’s statement, LaFave and Israel have observed:
Viewing the voluntariness test in terms of its underlying values, then, it may be said that the objective of the test is to bar admission of those confessions (i) which are of doubtful reliability because of the practices used to obtain them; (ii) which were obtained by offensive police practices even if reliability is not in question (for example, where there is strong corroborating evidence); or (iii) which were obtained under circumstances in which the defendant’s free choice was significantly impaired, even if the police did not resort to offensive practices.
1 W. LaFave & J. Israel, Criminal Procedure § 6.2 at 444 (West 1984).
That brings us to an examination of Bram v. United States, 168 U.S. 532, 18 S. Ct. 183, 42 L. Ed. 568 (1897), and its per se rule that a defendant’s confession or inculpatory statement obtained by any direct or implied promise, however slight, vitiates voluntariness of the confession or statement, which is, therefore, rendered constitutionally inadmissible. Thus, Bram *496reflects the necessity that a confession or statement must not be the result of a police promise or inducement to the defendant. Nevertheless, for quite some time, permissible police conduct in obtaining a defendant’s confession or inculpatory statement has been evaluated through “an examination of all the attendant circumstances,” see Haynes v. Washington, 373 U.S. 503, 513, 83 S. Ct. 1336, 10 L. Ed. 2d 513 (1963), or, as noted by LaFave and Israel:
Under the Fourteenth Amendment due process voluntariness test, the Supreme Court has undertaken over the years a continuing re-evaluation on the facts of each case of how much pressure is constitutionally permissible in obtaining a confession. This rule, then, requires examination of the “totality of circumstances” surrounding each confession. As a general matter, this means that it is necessary to assess carefully the characteristics and status of the person who gave the confession and also the conduct of the police in obtaining it. This is not to suggest, however, that the Court has deemed it necessary to follow this approach in all cases. If the conduct of the police was “inherently coercive,” then suppression in the interest of deterring such conduct in future cases is appropriate without first making any judgment about the impact of that conduct upon the particular defendant. But when the question comes down to whether this defendant’s free choice was substantially impaired, then any facts which tend to show that he is more or less susceptible to pressures than the average person are particularly relevant.
(Emphasis in original.) 1 W. LaFave & J. Israel, supra at 444.
In People v Conte, 421 Mich. 704, 365 N.W.2d 648 (1985), the Supreme Court of Michigan considered the issue whether a defendant’s inculpatory statement is inadmissible if induced by a law enforcement officer’s promise of leniency and adopted a test which is “more consonant with the law and logic, ” namely:
[A] statement induced by a law enforcement official’s promise of leniency is involuntary and inadmissible, if there was a promise of leniency and that promise caused the defendant to confess. In determining whether a *497promise of leniency exists, the relevant inquiry is whether the defendant reasonably understood the official’s statements to be a promise of leniency. In determining whether that promise caused the defendant to confess, we will ask whether the promise was one relied upon by the defendant in making his decision to offer inculpatory statements, and whether it was one that prompted him in fact to give those statements. If the answer to all of the foregoing inquiries is affirmative, the defendant’s statements are involuntary and inadmissible. If the answer to any of the questions is negative, the defendant’s statements are admissible.
421 Mich, at 712, 365 N.W.2d at 650.
In Conte, the court noted:
Most authorities acknowledge that promises of leniency can render a confession involuntary and inadmissible. . . . The real question is under what circumstances will a promise of leniency render a confession involuntary. More particularly, the issue is whether, in determining the voluntariness of a confession, a promise of leniency is merely one of many factors to consider... or, whether a promise of leniency which alone induces a confession is sufficient to render the confession involuntary.
421 Mich. at 724-25, 365 N.W.2d at 655-56. Continuing in Conte, the court adopted a test which
comports with both the law of confessions and the law specifically relating to confessions induced by a promise of leniency. That test embodies elements of both the per se rule and the totality rule and holds that a confession induced by a law enforcement official’s promise of leniency is involuntary and inadmissible.
. . . [T]he next question is what are the parameters of that rule. In applying the rule, we must first determine whether a promise of leniency exists, and, second, whether the promise caused the confession.
In determining whether the communication from the authorities to the defendant is sufficient to constitute a promise of leniency, we will focus upon defendant’s state *498of mind. Thus, it is from defendant’s perspective that we will view the alleged promises. [Citations omitted.] The inquiry will be whether the defendant is likely to have reasonably understood the statements in question to be promises of leniency. [Citations omitted.]
Such an inquiry will necessarily depend upon the facts and circumstances in which the language is used. [Citations omitted.] Nonetheless, we wish to emphasize that mere adjurations or exhortations to tell the truth, without more, are insufficient to vitiate the voluntariness of a confession. [Citations omitted.] Such adjurations and exhortations are simply not promises. However, admonitions to tell the truth, coupled with other factors which could lead the defendant to believe that it is in his best interest to cooperate may amount to a promise of leniency. In addition, the promise need not be express, as subtle intimations can convey as much as express statements....
If from the above inquiry we determine that no promise of leniency was made, then we will pursue the matter no further. If, however, we conclude that a promise of leniency was in fact made, then we will proceed to ask whether that promise causally induced the defendant’s confession.
As in determining whether a promise exists, we will focus upon the defendant’s state of mind to determine if that promise caused him to confess. [Citations omitted.] The promise, however, must have more than an attenuated causal connection with the confession, but need not be the only or even principal motivating factor. Rather, the promise must have been one relied upon by the defendant in making his decision and one that at least in part prompted the defendant to confess. [Citations omitted.]
421 Mich. at 739-41, 365 N.W.2d at 662-63.
Applying the Conte test to Haynie’s case, the district court could well have concluded that (1) there was no promise of leniency to Haynie or other inducement for his inculpatory statements, or (2) if there was a promise of leniency or an *499inducement, Haynie’s statements were not the result of any promise or inducement; rather, the statements resulted from Haynie’s realization that extensive police investigation into the robberies produced a substantial case against him and would likely culminate in his convictions for the robberies. In view of the record, neither of the foregoing conclusions is clearly erroneous; hence, the trial court’s ruling on constitutional admissibility of evidence in Haynie’s case is sustainable and must be affirmed, because the trial court’s ruling is not clearly erroneous. See, State v. Lamb, 213 Neb. 498, 330 N.W.2d 462 (1983); State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).
Research indicates that no appellate court, state or federal, has held that an involuntary confession is constitutionally admissible in a criminal trial; rather, as expressed in Jackson v. Denno, 378 U.S. 368, 376, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964): “It is now axiomatic that a defendant in a criminal case is deprived of due process of law if his conviction is founded, in whole or in part, upon an involuntary confession, without regard for the truth or falsity of the confession.” Even in Arizona v. Fulminante,_U.S__, 111 S. Ct. 1246, 113 L. Ed. 2d 302 (1991), which is the U.S. Supreme Court’s most recent decision involving voluntariness of a confession, the Court commenced its analysis based on the premise that a defendant’s involuntary confession is constitutionally inadmissible. At issue in Fulminante was whether the erroneous admission of an involuntary confession may be considered under the harmless error standard. Therefore, a discussion about personal freedoms, which may be more restricted as a result of the Supreme Court’s construction of the U.S. Constitution vis-a-vis perhaps less restricted personal freedoms under the Nebraska Constitution construed by this court, is premature and, therefore, unnecessary in Haynie’s case.
The central question in Haynie’s case is the voluntariness of his inculpatory statements. Whether Haynie’s statements were voluntary was a matter initially for the trial court’s determination based on the facts presented and eventually for this court’s evaluation in light of the trial court’s findings and conclusions, which are not clearly erroneous. Consequently, the decision of the trial court must be affirmed.